DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of species B, G, J, L, N and Q in the reply filed on August 12, 2021 is acknowledged.
Since no references were found teaching or suggesting claim 102, all claims 102-121 are examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 2, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on August 12, 2021 was filed after the mailing date of the Requirement for Restriction/Election on June 16, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
6.	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

Specifically, neither of these provisional application provides support for binning fetal blood cells by serial dilution, identifying the bins, lysing cells in bins or amplifying genomes of the cells within the bins; further, these applications do not provide support for nanofluidic devices and droplets.
Therefore the priority date of the instant claims is the filing date of application No. 11/763,426, June 14, 2007.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 119 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 119 is drawn to the method of claim 102 where the mixed sample is obtained from whole blood, sweat, tears, ear flow, sputum, lymph, bone marrow suspension, lymph, urine, saliva, semen, vaginal flow, cerebrospinal fluid, brain fluid, ascites, milk, or secretions of the respiratory, intestinal, or genitourinary tracts.
Applicant provided no evidence that fetal cells can be found in any of the following samples obtained from a pregnant woman:  sweat, tears, ear flow, sputum, lymph, bone marrow suspension, lymph, urine, saliva, semen, vaginal flow, cerebrospinal fluid, brain fluid, ascites, milk, or secretions of the respiratory, intestinal, or genitourinary tracts, therefore Applicant was not in possession of the invention as claimed.
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 102-119 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,591,391. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the ‘391 patent anticipate instant claims.
Specifically, claim 102 of the instant application is drawn to a method of analyzing a fetal cell in a mixed sample obtained from a pregnant human female, the method comprising: 
(a) obtaining the mixed sample comprising fetal and maternal cells; 
(b) enriching the mixed sample for fetal cells to produce an enriched sample comprising fetal cells and maternal cells, wherein the enrichment increases the ratio of fetal cells to maternal cells to about 1/10,000 to about 1/10; 
(c) binning fetal cells and maternal cells from the enriched sample by serial dilution, wherein the binning results in at least one bin containing an individual fetal cell from the enriched sample; 
(d) identifying bins that contain at least one fetal cell using one or more fetal cell biomarkers; 
(e) lysing fetal cells in the identified bins; 
(f) amplifying genomes of the lysed fetal cells in the identified bins to produce amplified nucleic acids; and 
(g) analyzing the amplified nucleic acids in bins that contain at least one fetal cell for aneuploidy using ultra-deep sequencing.
Claim 1 of the ‘391 application is drawn to a method of analyzing a fetal blood cell in a maternal blood sample obtained from a pregnant human female, the method comprising: 
(a) obtaining the maternal blood sample; 
(b) enriching the maternal blood sample for fetal blood cells to produce an enriched sample comprising fetal blood cells and maternal blood cells, wherein the enrichment increases the ratio of fetal cells to maternal cells to about 1/10,000 to about 1/10; 
(c) binning fetal blood cells and maternal blood cells from the enriched sample by serial dilution, wherein the binning results in at least one bin containing an individual fetal blood cell from the enriched sample; 
(d) identifying bins that contain at least one fetal blood cell using one or more fetal blood cell biomarkers; 
(e) lysing fetal blood cells in the identified bins; 
(f) amplifying the genomes of the lysed fetal blood cells in the identified bins to produce amplified nucleic acids; and 
(g) analyzing the amplified nucleic acids in bins that contain at least one fetal cell for aneuploidy using ultra-deep sequencing.
Therefore, claim 1 of the ‘391 patent anticipates instant claims 102 and 119. Claims 103-118 are anticipated by claims 2-17 of the ‘391 patent.
In conclusion, the instant claims are obvious over claims of the ‘391 patent.
11.	Claims 120 and 121 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,591,391 in view of Zhao et al. (Congen. Anomal., vol. 42, pp. 120-124, 2002).
Instant claim 102 is drawn to a method of analyzing a fetal cell in a mixed sample obtained from a pregnant human female, the method comprising: 
(a) obtaining the mixed sample comprising fetal and maternal cells; 
(b) enriching the mixed sample for fetal cells to produce an enriched sample comprising fetal cells and maternal cells, wherein the enrichment increases the ratio of fetal cells to maternal cells to about 1/10,000 to about 1/10; 
(c) binning fetal cells and maternal cells from the enriched sample by serial dilution, wherein the binning results in at least one bin containing an individual fetal cell from the enriched sample; 
(d) identifying bins that contain at least one fetal cell using one or more fetal cell biomarkers; 
(e) lysing fetal cells in the identified bins; 
(f) amplifying genomes of the lysed fetal cells in the identified bins to produce amplified nucleic acids; and 
(g) analyzing the amplified nucleic acids in bins that contain at least one fetal cell for aneuploidy using ultra-deep sequencing.
Instant claim 120 is drawn to the method of claim 102, wherein the enriching comprises contacting the mixed sample with particles coupled to antibodies that selectively bind to fetal cells, and instant claim 121 is drawn to the method of claim 120, wherein the particles are magnetic particles.
A) Claim 1 of the ‘391 application is drawn to a method of analyzing a fetal blood cell in a maternal blood sample obtained from a pregnant human female, the method comprising: 
(a) obtaining the maternal blood sample; 
(b) enriching the maternal blood sample for fetal blood cells to produce an enriched sample comprising fetal blood cells and maternal blood cells, wherein the enrichment increases the ratio of fetal cells to maternal cells to about 1/10,000 to about 1/10; 
(c) binning fetal blood cells and maternal blood cells from the enriched sample by serial dilution, wherein the binning results in at least one bin containing an individual fetal blood cell from the enriched sample; 
(d) identifying bins that contain at least one fetal blood cell using one or more fetal blood cell biomarkers; 
(e) lysing fetal blood cells in the identified bins; 
(f) amplifying the genomes of the lysed fetal blood cells in the identified bins to produce amplified nucleic acids; and 
(g) analyzing the amplified nucleic acids in bins that contain at least one fetal cell for aneuploidy using ultra-deep sequencing.
Therefore claim 1 of the ‘391 application teaches the method of claim 102, but does not teach antibody selection of fetal cells using antibodies bound to magnetic beads.
B) Regarding claims 120 and 121, Zhao et al. teach enrichment of fetal cells from whole blood samples of pregnant women to the level of about 1/10,000 using magnetically-bound fetal-cell specific antibodies (Abstract; page 121, paragraphs 3-6; Table 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have used the magnetic bead-antibody based enrichment of fetal cells from maternal blood as suggested by Zhao et al. in the method of the claims of the ‘391 patent. The motivation to do so would have been that the level of enrichment provided at least several fetal cells that could subsequently be utilized in molecular diagnosis, as evidenced by the fact that Zhao et al. were able to detect cells with chromosome 18 and 21 trisomies (Abstract; page 121, 9th paragraph).
12.	Claims 102-111, 114, 115, 120 and 121 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15 and 16 of U.S. Patent No. 8,168,389 in view of Zhao et al. (Congen. Anomal., vol. 42, pp. 120-124, 2002).
A) Instant claim 102 is drawn to a method of analyzing a fetal cell in a mixed sample obtained from a pregnant human female, the method comprising: 
(a) obtaining the mixed sample comprising fetal and maternal cells; 
(b) enriching the mixed sample for fetal cells to produce an enriched sample comprising fetal cells and maternal cells, wherein the enrichment increases the ratio of fetal cells to maternal cells to about 1/10,000 to about 1/10; 
(c) binning fetal cells and maternal cells from the enriched sample by serial dilution, wherein the binning results in at least one bin containing an individual fetal cell from the enriched sample; 
(d) identifying bins that contain at least one fetal cell using one or more fetal cell biomarkers; 
(e) lysing fetal cells in the identified bins; 
(f) amplifying genomes of the lysed fetal cells in the identified bins to produce amplified nucleic acids; and 
(g) analyzing the amplified nucleic acids in bins that contain at least one fetal cell for aneuploidy using ultra-deep sequencing.
Claim 1 of the ‘389 patent is drawn to a method for performing prenatal diagnosis of a fetal aneuploidy in a blood sample from a human suspected of being pregnant, who is pregnant, or who has been pregnant, the method comprising: 
obtaining a mixture of fetal and maternal cells from a blood sample obtained from a human suspected of being pregnant, who is pregnant, or who has been pregnant; 
enriching the mixture of cells for fetal cells to obtain a mixed cell preparation enriched for fetal cells; 
distributing the enriched mixed cell population into individual reaction samples at discrete addressable locations such that a portion of the reaction samples contain single fetal cells; 
identifying reaction samples containing a single fetal cell; 
obtaining nucleic acids from the single fetal cells; 
sequencing the nucleic acids to produce partial or complete genome sequences; 
based on the sequences, quantifying DNA regions from a chromosome suspected of being aneuploid in the fetus; and 
determining the presence or absence of a fetal aneuploidy from the quantitation of the chromosomal DNA regions.
Claim 2 of the 389 patent is drawn to the method of claim 1, wherein said sequencing is ultra-deep sequencing, wherein said ultra-deep sequencing comprises amplifying the nucleic acids obtained from the single fetal cells to produce at least one million copies of individual nucleic acid molecules and sequencing said at least one million copies of individual nucleic acid molecules in parallel; claim 3 is drawn to the method of claim 2, wherein DNA amplification is conducted prior to the ultra-deep sequencing, and claim 4 is drawn to the method of claim 3, wherein DNA amplification is whole genome amplification.
	Therefore, claim 4 of the ‘389 patent anticipates the limitations of instant claims 102 (since the cells would inherently need to be lysed to obtain the nucleic acid enclosed in them), 109, 110, 111 and 119, with the exception of the limitation of the ratio of fetal to maternal cells of about 1/10,000 to about 1/10.
	Claims 5-13, 15 and 16 recite the limitations of instant claims 103-108.
	B) The claims of the ‘389 patent do not teach the ratio of fetal to maternal cells of about 1/10,000 to about 1/10 in the enriched sample or enrichment using magnetically-bound antibodies.
C) Regarding claims 102, 120 and 121, Zhao et al. teach enrichment of fetal cells from whole blood samples of pregnant women to the level of about 1/10,000 using magnetically-bound fetal-cell specific antibodies (Abstract; page 121, paragraphs 3-6; Table 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have used the magnetic bead-antibody based enrichment of fetal cells from maternal blood as suggested by Zhao et al. in the method of the claims of the ‘389 patent. The motivation to do so would have been that the level of enrichment provided at least several fetal cells that could subsequently be utilized in molecular diagnosis, as evidenced by the fact that Zhao et al. were able to detect cells with chromosome 18 and 21 trisomies (Abstract; page 121, 9th paragraph).
13.	Claims 112 and 113 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15 and 16 of U.S. Patent No. 8,168,389 in view of Zhao et al. (Congen. Anomal., vol. 42, pp. 120-124, 2002), as applied to claim 102 above, and further in view of Heid et al. (US 2009/0317798 A1; filed June 2, 2006 with priority to June 2, 2005; cited in the IDS).
A) Claims of the ‘389 patent do not teach binning cells using nanofluidic droplet system.
B) Regarding claims 112 and 113, Heid et al. teach a nanofluidic system for separation of cells into individual fluid droplets by binning dilutes cell sample, followed by amplification of each cell in a separate compartment before further analysis ([0005]-[0006]; [0010]; [0029]; [0039]; [0055]-[0057]; [0061]-[0064]; [0068]). Heid et al. teach that partitioned cells can be assayed for any desired property after their separation from other cells ([0167]-[0180]). Heid et al. teach that fetal cells enriched from maternal blood can be partitioned into separate chambers and assayed for fetal-specific characteristics ([0190]-[0192]).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have used the partitioning device of Heid et al. to detect fetal cells enriched from maternal blood in the method of the claims of the ‘389 patent and Zhao et al. The motivation to do so would have been that the device of Heid et al. permitted simultaneous analysis of thousands of cells without the need for cell lysis to identify the cell as a fetal cell, and with an added advantage of in situ amplification of cells which are determined to have fetal characteristics.
14.	No claims are allowed. The closest prior art reference, Paterlini-Brechot (US 2005/0049793 A1, published March 2005; cited in the IDS), teaches analyzing fetal cells enriched to a level of about 1/1.5 from maternal cells by binning the cells, amplifying the nucleic acids from binned single cells and analyzing the amplified nucleic acids for aneuploidy, but does not teach or suggest a lower level of fetal cell enrichment or analysis by sequencing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        September 17, 2021